Order entered April 25, 2016




                                         In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                   No. 05-16-00330-CV

      BAXTER & ASSOCIATES, L.L.C. D/B/A BAXTER ELEVATORS, Appellant

                                           V.

                      D & D ELEVATORS, INC., ET AL., Appellees

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-00670-2016

                                        ORDER
       We GRANT appellant’s April 21, 2016 unopposed motion to abate the appeal. We

ABATE the appeal. The appeal will be reinstated in sixty days or on motion of any party,

whichever occurs sooner.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE